UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6867


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARION CLARENCE COOPER, a/k/a James Williams, a/k/a Fatty
Watty, a/k/a Gary Tyrone Capers, a/k/a Henry Colbert, a/k/a
Craig Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:95-cr-00163-SB-1)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marion Clarence Cooper, Appellant Pro Se.       Peter Thomas
Phillips, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marion    Clarence    Cooper    appeals    the   district   court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         United States v. Cooper, No. 9:95–cr–

00163–SB–1    (D.S.C.    May   13,   2013).     We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                      2